         Case 1:18-cv-08508-DCF Document 23 Filed 03/04/19 Page 1 of 20

                Michael Faillace & Associates, P.C.
                                     Employment and Litigation Attorneys

60 East 42nd Street, 4510                                                    Telephone: (212) 317-1200
New York, New York 10165                                                      Facsimile: (212) 317-1620
_________

gnaydenskiy@faillacelaw.com

BY ECF

Hon. Debra C. Freeman
Magistrate Judge
United States District Court
500 Pearl St.
New York, NY, 10007

        Re:     Segundo Luis Romero v. Dominick Doria & Son Wholesale Produce Inc., et al.
                Case No. 18-cv-8508

Dear Judge Freeman:

        This office represents Plaintiff in the above referenced matter. The parties have agreed to

a negotiated settlement (“Agreement”) after extensive settlement discussions with an experienced

mediator. A copy of the Agreement is attached hereto as Exhibit A. We therefore ask the Court

to approve the settlement, pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d

Cir. 2015).


                                                 BACKGROUND


        Plaintiff filed his Complaint against Defendants alleging claims for unpaid minimum and

overtime wages, liquidated damages, interest, attorneys’ fees, and costs pursuant to the Fair Labor

Standards Act of 1938, 29 U.S.C. § 201 et seq. (FLSA), the New York Minimum Wage Act, N.Y.

Lab. Law § 650 et seq., and the annual notice and wage statement requirements of the New York

Labor Law (N.Y. Lab. Law. § 195).

                                            SETTLEMENT TERMS

        Plaintiff alleges he would be entitled to back wages of approximately $50,319.07 as his

best case scenario. However, Defendants are of the position that Plaintiff is exempt from FLSA

                        Certified as a minority-owned business in the State of New York
          Case 1:18-cv-08508-DCF Document 23 Filed 03/04/19 Page 2 of 20
Page 2



overtime under the motor carrier exemption. Further, Defendants argue that if Plaintiff is not

exempt, he did not work as many hours as alleged. Thus, in order to avoid the legal and factual

risks of protracted litigation, the parties have agreed to settle this action for the total sum of

$65,000. A copy of Plaintiffs’ best case damages chart, breaking down each amount sought from

Defendants, is attached as Exhibit B.

         A court may approve a settlement where it “reflects a ‘reasonable compromise of disputed

issues [rather] than a mere waiver of statutory rights brought about by an employer’s

overreaching.’” Le v. Sita Information Networking Computing USA, Inc., No. 07 Civ. 0086, 2008

U.S. Dist. LEXIS 46174 at *2 (E.D.N.Y. June 12, 2008) (quoting Lynn’s Food Stores, Inc. v.

United States, 679 F.2d 1350, 1354 (11th Cir. 1982)); see also Kopera v. Home Depot U.S.A., Inc.,

No. 09 Civ. 8337, 2011 U.S. Dist. LEXIS 71816, at *2 (S.D.N.Y. June 24, 2011) (“If the proposed

settlement reflects a reasonable compromise over contested issues, the settlement should be

approved.”).

         Throughout the litigation, there were contested factual and legal disputes. Defendants

contend there is no FLSA jurisdiction because of the motor carrier exemption. Additionally,

Defendants contend that Plaintiff worked less hours than alleged. Therefore, Plaintiff believes the

settlement is reasonable because of the risk that he may not prevail on all of his claims,


                                           ATTORNEYS’ FEES


         Plaintiffs’ counsel will receive $21,666.66 (one-third of the $65,000 settlement) from the

settlement as attorneys’ fees and costs of $565 which represents costs actually incurred by counsel

in litigating this action (which includes filing and service of process fees).
             Case 1:18-cv-08508-DCF Document 23 Filed 03/04/19 Page 3 of 20
Page 3



           The amount provided to Plaintiffs’ counsel under the settlement is fair and reasonable and

well within the range of fees typically awarded in cases in this Circuit. Counsel’s lodestar is $6,630

in attorneys’ fees and $565 in costs1, making the fee counsel will receive under the agreement

reasonable in light of their lodestar. The following is a summation of the backgrounds and rates

of the attorneys who worked on this matter:


                  i.      Michael Faillace’s work is billed at the rate of $450 per hour, which is his
           standard billing rate for matters paid on an hourly basis. Mr. Faillace is the Managing
           Member of Michael Faillace & Associates, P.C, and has been in practice since 1983. From
           1983 to 2000, he was in-house Employment Counsel with International Business Machines
           Corporation (IBM). Mr. Faillace taught employment discrimination as an Adjunct
           Professor at Fordham University School of Law since 1992 and at Seton Hall University
           Law School from 1995 to 1998, and is a nationally-renowned speaker and writer on
           employment law. He also is the author of the ADA, Disability Law Deskbook: The
           Americans with Disabilities Act in the Workplace, published by Practicing Law Institute
           (PLI), and other employment law publications and presentations. Faillace’s work is
           indicated by the initials “MF.”


                  ii.      Gennadiy Naydenskiy is a 2013 graduate of the State University of New
           York at Buffalo Law School, admitted to the New Jersey Bar and the United States District
           Court, District of New Jersey, in December 2013, the New York Bar in February 2014, the
           United States District Court, Southern District of New York in June 2014, and the United
           States District Court, Eastern District of New York in July 2014. Prior to joining Michael
           Faillace and Associates, P.C. in August 2018, Gennadiy Naydenskiy was a solo
           practitioner from October 2014, focusing primarily on FLSA wage and hour cases. Prior
           to founding his solo practice, Gennadiy Naydenskiy was an associate for Harrison,
           Harrison, and Associates a boutique law firm that focus most of their practice on FLSA
           wage and hour individual, multi-plaintiff, collective and class actions. Additionally, prior
           to being an associate, Gennadiy Naydenskiy was a law clerk for Harrison, Harrison, and
           Associates from May 2012. My regular billing rate of $350 per hour is reflected in Exhibit
           C with my initials “GN.”2

           These rates are reasonable given the experience of the attorneys in wage and hour matters,

and their performance in this case. See Perez v. Platinum Plaza 400 Cleaners, Inc., Index No. 12-




1
    A copy of Plaintiff’s counsel’s billing record is attached as “Exhibit C.”
2
    Additionally, Paralegal time marked as “PL” is billed at $100 an hour.
          Case 1:18-cv-08508-DCF Document 23 Filed 03/04/19 Page 4 of 20
Page 4



cv-9353 (PAC), 2015 U.S. Dist. LEXIS 78079, *3 n. 1 (S.D.N.Y. June 16, 2015) (awarding

requested rates to Michael Faillace and one of his associates at this firm, Joshua Androphy, finding

they had “demonstrated entitlement to these rates based on their experience in wage and hour

litigation and their performance in this case”).

         In full consideration of the issues presented in both Cheeks and Wolinsky, we believe that

the parties’ agreement is fair and reasonable, and that the settlement should be approved.

         Thank you for your consideration in this matter.



                                      Respectfully Submitted,

                                      /s/ Gennadiy Naydenskiy

                                      Gennadiy Naydenskiy


Encls.
 Case 1:18-cv-08508-DCF Document 23 Filed 03/04/19 Page 5 of 20




EXHIBIT A
Case 1:18-cv-08508-DCF Document 23 Filed 03/04/19 Page 6 of 20
Case 1:18-cv-08508-DCF Document 23 Filed 03/04/19 Page 7 of 20
Case 1:18-cv-08508-DCF Document 23 Filed 03/04/19 Page 8 of 20
Case 1:18-cv-08508-DCF Document 23 Filed 03/04/19 Page 9 of 20
Case 1:18-cv-08508-DCF Document 23 Filed 03/04/19 Page 10 of 20
Case 1:18-cv-08508-DCF Document 23 Filed 03/04/19 Page 11 of 20
Case 1:18-cv-08508-DCF Document 23 Filed 03/04/19 Page 12 of 20
 Case 1:18-cv-08508-DCF Document 23 Filed 03/04/19 Page 13 of 20




EXHIBIT B
                                               Case 1:18-cv-08508-DCF Document 23 Filed 03/04/19 Page 14 of 20
Privileged Settlement Communication                                                                                                                                                                                        Subject to Revision / Correction


Plaintiff                   Pay Period         No. Weeks in          Hours Per            No. of SOH Days            Calc. Regular      Calc. OT          Minimum              Minimum              Lawful           "Credited"   Underpayment    Unpaid           Liq. Damages on
                         From         To        Pay Period         Week in Period         Per Wk in Period            Rate of Pay      Rate of Pay        Wage Rate          Overtime (OT)         Weekly Pay        Weekly Pay      Per Week   Wages & OT           Wages & OT
Segundo Luis Romero   9/18/2012 12/31/2013          67                 67.5                       5              $            10.39   $       15.58   $           7.25   $             10.88   $        843.80   $         701.00 $      142.80 $  9,567.35    $              9,567.35
                       1/1/2014   12/31/2014        52                 67.5                       5              $            10.39   $       15.58   $           8.00   $             12.00   $        843.80   $         701.00 $      142.80 $  7,425.41    $              7,425.41
                       1/1/2015   12/31/2015        52                 67.5                       5              $            10.39   $       15.58   $           8.75   $             13.13   $        843.80   $         701.00 $      142.80 $  7,425.41    $              7,425.41
                       1/1/2016   12/31/2016        52                 67.5                       5              $            10.39   $       15.58   $           9.00   $             13.50   $        843.80   $         701.00 $      142.80 $  7,425.41    $              7,425.41
                       1/1/2017   12/31/2017        52                 67.5                       5              $            10.39   $       15.58   $          10.50   $             15.75   $        853.13   $         701.00 $      152.13 $  7,910.50    $              7,910.50
                       1/1/2018    9/6/2018         35                 67.5                       5              $            10.39   $       15.58   $          12.00   $             18.00   $        975.00   $         701.00 $      274.00 $  9,590.00    $              9,590.00
                      9/7/2018    9/13/2018         1                  67.5                       5              $              -     $         -     $          12.00   $             18.00   $        975.00   $            -    $     975.00 $    975.00    $                975.00
                                                                                                                                                                                                                                                $ 50,319.07    $             50,319.07




                                                                                                                                                                                                                                     TOTAL:    $   50,319.07   $             50,319.07




                                                              1 This chart is based upon preliminary information and the expected testimony of Plaintiffs.
                                                              2 Plaintiffs reserve the right to correct or amend this chart.
                                                              3 This Chart was prepared without the benefit of discovery, or the benefit of Defendants' required wage and hour records under the FLSA and NYLL.




                                                                                                                          1 of 2
                                                   Case 1:18-cv-08508-DCF Document 23 Filed 03/04/19 Page 15 of 20
Privileged Settlement Communication                                                                                                                                                                          Subject to Revision / Correction


Plaintiff                   Pay Period             Unpaid Spread of        Liq. Damages on         Annual Wage           Weekly Wage         Pre Jud. Interest     (PJI) Spread of Hours       Total Per
                         From          To          Hours (SOH) Pay           unpaid SOH              Notice               Statement        (PJI) on OT & Wages                                  Period
Segundo Luis Romero   9/18/2012 12/31/2013     $            2,428.75   $            2,428.75   $          5,000.00   $          5,000.00   $            5,011.39   $           1,272.18    $     40,275.77
                       1/1/2014   12/31/2014   $            2,080.00   $            2,080.00                                               $            3,125.03   $             875.38    $     23,011.22
                       1/1/2015   12/31/2015   $            2,275.00   $            2,275.00                                               $            2,456.74   $             752.70    $     22,610.25
                       1/1/2016   12/31/2016   $            2,340.00   $            2,340.00                                               $            1,787.54   $             563.31    $     21,881.66
                       1/1/2017   12/31/2017   $            2,730.00   $            2,730.00                                               $            1,191.39   $             411.16    $     22,883.56
                       1/1/2018     9/6/2018   $            2,100.00   $            2,100.00                                               $              718.39   $             157.31    $     24,255.70
                       9/7/2018    9/13/2018   $               60.00   $               60.00                                               $               42.27   $               2.60    $      2,114.87
                                               $           14,013.75   $           14,013.75   $          5,000.00   $          5,000.00   $          14,332.74    $           4,034.65    $    157,033.03




                                               $           14,013.75   $           14,013.75   $          5,000.00   $          5,000.00   $          14,332.74    $           4,034.65    $    157,033.03




                                                      Filing Date                                   7/31/2018
                                                         FLSA                                       7/31/2015
                                                         NYLL                                       7/31/2012
                                                     Amendment                                      4/9/2011
                                                         Today                                      3/4/2019




                                                                                                                             2 of 2
 Case 1:18-cv-08508-DCF Document 23 Filed 03/04/19 Page 16 of 20




EXHIBIT C
Case 1:18-cv-08508-DCF Document 23 Filed 03/04/19 Page 17 of 20
Case 1:18-cv-08508-DCF Document 23 Filed 03/04/19 Page 18 of 20
Case 1:18-cv-08508-DCF Document 23 Filed 03/04/19 Page 19 of 20
Case 1:18-cv-08508-DCF Document 23 Filed 03/04/19 Page 20 of 20
